DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12 March 2021 has been entered.

Election/Restrictions
Claims 1 – 15 and 17 – 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22 – 40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 30 May 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 15 and 17 – 40 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Ray (US 2007/0196601 A1), Uda (WO 2014/050414 A1, referencing US 2015/0231000 A1 as an English-language equivalent thereof), and Curro (US 4,629,643 A) are regarded as the closest prior art.
	Ray discloses a polymer film (“textured film”, “textured film material”, e.g. “textured material”, “textured film” 100: e.g. Fig. 1, 2; ¶¶ [0006] – [0013], [0015], [0016], [0020] – [0034]), having a proximal film surface (“first surface”, e.g. “first surface” 101: e.g. Fig. 1, 2; ¶¶ [0006], [0020], [0022], [0024]) and a distal film surface (surface opposite “first surface”, e.g. surface opposite “first surface” 101: e.g. Fig. 1, 2), comprising: at least one land portion that defines a base plane (“land areas”, e.g. “land areas” 107: e.g. Fig. 1, 2; ¶¶ [0006], [0020], [0023]); a plurality of distended portions separated from one another by the at least one land portion, each of the plurality of distended portions bowing distally outward from the base plane (“pockets”, e.g. “pockets” 102: e.g. Fig. 1, 2; ¶¶ [0006], [0010], [0020] – [0024]); and a plurality of micro-protrusions extending distally outward from the distal film surface (“textured” “pocket”, e.g. textures of “surface” 104 of “bottom” 103 of “pocket” 102: e.g. Fig. 1; ¶¶ [0006], [0024]), wherein each of the plurality of micro-protrusions has an apex, wherein the micro-protrusions extend from the plurality of distended portions (“depressions”, “dimples”, “bumps”, etc.: e.g. ¶ [0024]).
	For purposes of clarity regarding the examiner’s interpretation of Ray disclosing micro-protrusions, in one embodiment, as noted above, Ray discloses the distended portions are provided with textures as exemplified by depressions, dimples, and bumps (e.g. ¶ [0024]).  Generally speaking, Ray’s description of such species encompasses micro-protrusions extending toward either of the distal film surface or the proximal film surface.  Ray further discloses the textures have a depth no more than two-thirds the depth of the distended portions (e.g. ¶ [0024]).  The fact Ray compares depths of two features implies the textures extend in the same direction as the distended portions, i.e. distally outward.  In further view of Ray’s disclosure wherein the depth of the distended portion is about 10 mil to about 50 mil (e.g. ¶ [0021]), it follows the textures have a depth no more than about 33.3 mil, i.e. no more than about 846 µm, and thus are measureable on a micro-scale.  Additionally, the thickness of the polymer film in the distended portions is about 0.2 to about 0.7 mil (e.g. ¶ [0023]).  Comparing this thickness to the implied 
	Ray is not specific as to (I) each of the plurality of distended portions bowing distally outward from the base plane in an arc, (II) the micro-protrusions extending from the plurality of distended portions being annular micro-protrusions, or (III) a plurality of annular micro-protrusions extending from the at least one land portion.
	With respect to (I), Uda discloses a polymer film (“first layer” exemplified by “synthetic resin films with liquid permeation holes”, e.g. “first layer” 21: e.g. Fig. 1 – 4; ¶¶ [0021], [0048], [0056] – [0059], [0081] – [0085]), having a proximal film surface (surface opposite “skin contact surface”, “skin contact surface side”: e.g. Fig. 3; ¶¶ [0021], [0048], [0056] – [0059], [0081] – [0083])) and a distal film surface (the “skin contact surface”, “skin contact surface side”: e.g. Fig. 2, 3; ¶¶ [0021], [0048], [0056] – [0059], [0081] – [0083]), comprising: at least one land portion that defines a base plane (“recesses” 9: e.g. Fig. 2, 3; ¶¶ [0056], [0083]); a plurality of distended portions separated from one another by the at least one land portion, each of the plurality of distended portions bowing distally outward from the base plane similar to resilient blisters (“projections” 8 in the form of, e.g., “arches with rounded tops” and having a “hollow interior”: e.g. Fig. 2, 3; ¶¶ [0021], [0056], [0057], [0083], [0084]).
	MPEP § 2143, I, B, states the following regarding simple substitution of one known element for another to obtain predictable results:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.


	With respect to (2), Uda’s distended portions are configured to migrate menstrual blood in an intended use as a sanitary napkin (e.g. Fig. 1; ¶¶ [0009], [0022], [0046] – [0050], [0056] – [0066], [0102], [0104]), for Uda identifies distended portions bowing distally outward from a base plane in an arc as equivalents to those of a “flat rectangular solid” or other similar shapes (e.g. ¶ [0083]).  Ray’s Fig. 1 and 2 depict distended portions which are considered to be within Uda’s description of a “flat rectangular solid” or similar shape.
	With respect to (3), Ray notes the shape of the distended portions is not a critical feature and can be provided in a shape for a particular use of the polymer film (e.g. ¶ [0021]), and Uda’s description of equivalence of differing shapes for the distended portions implies such shapes can be substituted for one another at will based on the intended use of the polymer film.  Moreover, the polymer film Ray discloses is used in an absorbent undergarment for absorbing bodily fluids (e.g. ¶¶ [0010], [0031]), and the polymer film Uda discloses is used for sanitary napkins and therefore is exemplary of an absorbent undergarment (e.g. Fig. 1; ¶¶ [0044] – [0048]).  Accordingly, Ray and Uda are in the same art, and thus one of ordinary skill in the art could have made a substitution of the shape Ray depicts for the distended portions to have the arc shape Uda discloses with a predictable result of the substitution being migration of menstrual blood toward an absorptive substrate beneath the polymer film when the polymer film is assembled into the absorbent undergarment.
	With respect to (4), Uda’s distended portions have a height ranging from 0.1 to 10 mm (e.g. ¶ [0084]) which is encompasses the range for the depth of Ray’s distended portions which is 10 to 50 mil, i.e. 0.254 to 1.27 mm (e.g. ¶ [0021]).  Accordingly, Ray’s distended portions are amenable to modification of their shape in light of Uda’s disclosure.
	Therefore, there is motivation to modify Ray’s polymer film such that each of the plurality of distended portions bows distally outward from the base plane in an arc as Uda suggests, the rationale being that the substitution of one known element for another, in this case distended portions which do not bow distally outward from a base plane in an arc for ones which do bow distally outward from a base plane in an arc, yields predictable results to one of ordinary skill in the art.  
110, 610 that has been “macroscopically expanded”: e.g. Fig. 3 – 6; Col. 1, l. 7, to Col. 2, l. 2; ) having a proximal film surface and a distal film surface (these film surfaces being defined by the features which follow) comprising: at least one land portion that defines a base plane (e.g. Fig. 6; Col. 2, l. 59, to Col. 3, l. 28; Col. 10, l. 67, to Col. 11, l. 27); a plurality of distended portions separated from one another by the at least one land portion (e.g. Fig. 6; Col. 2, l. 59, to Col. 3, l. 28; Col. 10, l. 67, to Col. 11, l. 27); and a plurality of annular micro-protrusions extending distally outward from the distal film surface, wherein each of the plurality of annular micro-protrusions has an apex (“discrete surface aberrations” each with a “microaperture”, e.g. “aberrations” 120 each with a “volcano-shaped aperture” 125: e.g. Fig. 3 – 6; Col. 1, l. 11, to Col. 2, l. 2; Col. 2, l. 59, to Col. 3, l. 8; Col. 5, l. 18, to Col. 6, l. 68; Col. 7, ll. 18 – 42; Col. 9, l. 31, to Col. 11, l. 13), wherein a first portion of the plurality of annular micro-protrusions extends from the at least one land portion and a second portion of the plurality of annular micro-protrusions extends from the plurality of distended portions (e.g. Fig. 6, 8; Col. 2, l. 59, to Col. 3, l. 28; Col. 10, l. 67, to Col. 11, l. 27; Col. 11, l. 38, to Col. 12, l. 25).
	For purposes of clarity regarding the examiner’s interpretation of Curro’s polymer film having land portions and distended portions as above, Curro discloses (portions of emphasis in bold and of particular emphasis additionally underlined by the examiner):
“For the purpose of interpreting the present specification and claims, the term ‘macroscopically expanded’, when used to describe three-dimensional plastic webs, ribbons and films of the present invention, refers to webs, ribbons and films which have been caused to conform to the surface of a three-dimensional forming structure so that both surfaces thereof exhibit a three-dimensional pattern of surface aberrations corresponding to the macroscopic cross-section of said forming structure, the surface aberrations comprising said pattern being individually discernible to the normal naked eye, i.e., a normal eye having 20/20 vision unaided by any instrument that changes the apparent size or distance of an object or otherwise alters the visual powers of the eye, when the perpendicular distance between the viewer's eye and the plane of the web is about 12 inches. Such macroscopically expanded webs, ribbons and films are typically caused to conform to the surface of said forming structure by embossing, i.e., when the forming structure exhibits a pattern comprised primarily of male projections, by debossing, i.e., when the forming structure exhibits a pattern comprised primarily of female capillary networks, or by extrusion of a resinous melt directly onto the surface of a forming structure of either type. Also for the purpose of interpreting the present specification and claims, the term ‘planar’, when utilized herein to describe plastic webs, ribbons and films of the present invention, refers to the overall condition of the web, ribbon or film when viewed by the normal naked eye on a macroscopic scale. In this context ‘planar’ webs, ribbons and films may include webs, ribbons and films having a fine scale, yet visible, pattern of surface aberrations on one or both sides thereof, the surface aberrations comprising said visible pattern not being individually discernible to the normal naked eye when the perpendicular distance between the viewer's eye and the plane of the web is about 12 inches.” (Col. 2, l. 59, to Col. 3, l. 28).

“FIG. 8 is a simplified schematic illustration of a particularly preferred process for forming a ‘planar’ polymeric web containing a pattern of microapertured surface aberrations of the present invention and for further processing said ‘planar’ microapertured polymeric web to form a ‘macroscopically expanded’ and if desired, a macroscopically apertured three-dimensional web generally similar to that shown in FIG. 7.
	“In particular, a web of substantially smooth flat polymeric material 501 is fed from a supply roll 502 onto the surface of a woven wire support member 505 which rotates about a stationary vacuum chamber 510. The cross-section of the incoming web 501 is shown in greatly enlarged form in the inset of FIG. 8A. A high pressure liquid jet nozzle 515 is directed at the exposed surface of the substantialy smooth flat film 501 intermediate a pair of baffles 512, 514 as the web traverses the vacuum chamber. The high pressure, i.e., preferably at least about 800 psig, jet of liquid 520 causes the smooth flat web 501 to assume the general contour of the knuckle pattern of the woven wire support member 505. In addition, because the interstices formed by the intersecting filaments are unsupported, the fluid jet causes rupture at those portions of web 501 coinciding with the interstices in the woven wire support structure 505, thereby producing a ‘planar’ microapertured web 610, a segment of which is shown in greatly enlarged form in the inset of FIG. 8B. ‘Planar’ microapertured web 610 exhibits a multiplicity of fine scale surface aberrations 620 generally similar to aberrations 120 of web 110. The microapertures 625 coincide with the point of maximum amplitude of the surface aberrations 620. (It is, of course, recognized that more complex weaving patterns can be utilized to produce more than a single microaperture in any given surface aberration without deviating from the scope of the present invention.) Thus web 610 is substantially identical to web 110 shown generally in FIG. 3 an 4.
	“‘Planar’ microapertured web 610 is removed from the surface of woven wire forming structure 505 and passed about idler roll 615.
	“If the web 610 is to be macroscopically expanded, it is thereafter forwarded with surface aberrations 620 generally outwardly oriented about the periphery of a macroscopic patterned three-dimensional forming structure 705 which rotates about a second stationary vacuum chamber 710. A second high pressure liquid nozzle 715 is located intermediate stationary baffles 712, 714. High pressure liquid nozzle 715 applies a high pressure, i.e., preferably at least about 400 psig, liquid jet 720 substantially across the entire width of ‘planar’ microapertured web 610. The high pressure liquid jet 720 causes macroscopic expansion of the ‘planar’ web 610 to a three-dimensional configuration generally resembling that of the forming structure 705 prior to removal about idler roll 716. If the forming structure exhibits macroscopic cross-section apertures, the high pressure liquid jet will also rupture the end walls of the capillary networks formed in the web.” (Col. 11, l. 38, to Col. 12, l. 28).

From the above passages, it is understood that the planar polymer film is arranged with respect to a forming structure such that the annular micro-protrusions extend in a direction away from the forming structure.  Thus, for such a planar polymer film which is macroscopically expanded with a forming structure by embossing as Curro defines, the land portions and the distended portions of the polymer film can be understood to found in Curro’s Fig. 6 as shown in the annotation below:

    PNG
    media_image1.png
    450
    1030
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (distended portion)][AltContent: textbox (land portion)][AltContent: textbox (distended portion)][AltContent: textbox (land portion)][AltContent: textbox (distended portion)]
	Curro discloses a polymer film wherein annular micro-protrusions are present is desirable from the standpoint of the annular micro-protrusions improving softness to touch with skin and reducing the glossiness of the polymer film so as to make the polymer film more attractive to consumer preferences (e.g. Col. 1, ll. 7 – 38; Col. 6, ll. 24 – 27, 38 – 59; Col. 10, ll. 1 – 27; Col. 12, ll. 56 – 63).  Additionally, Curro discloses the provision of annular micro-protrusions in both the land portions and the distended portions is useful for providing the desired fluid handling and breathability characteristics when the polymer film is combined with an absorptive substrate while also providing the above softness (e.g. Col. 6, ll. 60 – 65).
	As noted above, the modified polymer film Ray and Uda discloses is used, e.g., in absorbent undergarments such as sanitary napkins and therefore is intended for use in contact with skin.  Moreover, as also noted above, the distended portions Ray and Uda disclose are able to control the uptake of menstrual blood into an absorptive substrate which is combined with the polymer film.  Additionally, Ray discloses “textures” and “small apertures” may be formed in the distended portions but is not specific as to a structure combining such features (e.g. ¶ [0024]).  Uda also suggests providing apertures in 2 which includes the “first layer” 21 described previously).
	Therefore, there is motivation to modify the polymer film Ray and Uda disclose such that the polymer film includes micro-protrusions in the at least one land portion and such that micro-protrusions in both the at least one land portion and the distended portions are annular micro-protrusions as Curro suggests, the motivation being to improve softness to touch and reduce glossiness of the polymer film as is desired by consumers while also providing the polymer film with the ability to control the migration of bodily fluids such as menstrual blood.
	However, Ray, Uda, and Curro fail to suggest polymer films wherein the distended portions bow distally outward from the base plane similar to resilient blisters such that annular micro-protrusions in the non-distended area and on the distended portions respectively have first and second protrusion lofts as claimed.
	Takai (US 6,468,626 B1) discloses a polymer film with blisters similar to claim 1.  However, the polymer film is formed with rectangular slits (e.g. Fig. 1; Col. 2, l. 40, to Col. 3, l. 35) rather than annular micro-protrusions.  Furthermore, assuming arguendo a rectangular slit is considered to be an annular micro-protrusion, Takai is not specific as to first and second protrusion lofts as claimed.
	For at least these reasons, claim 1 is allowed.
	Claim 11 is directed to a laminate structure comprising a polymer film, wherein the polymer film in claim 11 recites the same features as claim 1.  Additionally, claim 22 is directed to a method of forming a contoured polymer film structure which forms a polymer film having at least the same features as recited in claim 1.  Claims 2 – 10 depend, directly or indirectly, on claim 1.  Claims 12 – 15 and 17 – 21 depend, directly or indirectly, on claim 11.  Claims 23 – 40 depend, directly or indirectly, on claim 22.
	A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.
	Accordingly, claims 2 – 15 and 17 – 40 are allowed for at least the same reasons as discussed above with respect to claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783